DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This Office Action is in response to amendment filed 02/08/2021, where applicant amended claims 7, 10, 15, 16, 18, 20, 22, 23, 35, 36, 38, and 39; and claims 1, 2, 5, 7, 9-12, 15, 16, 18, 20, 22-24, and 35-39 are currently pending.

Examiner notes the amended languages are in a font color other than black, and generally difficult to read and to determine the exact change in the languages.  To prevent misread of the amended language, it is suggested to use only black color fonts.

Response to Arguments
Applicant’s arguments, see pg. 9, filed on 02/08/2021, with respect to previous objection of claims 16, 18, 20, 22-24, and 35, have been fully considered.  However, the 

Applicant’s arguments, see pg. 9-11, with respect to previous rejection of claims 1, 15, and 35 under 35 U.S.C. § 102 have been fully considered.  Applicant argued that Blanchflower does not teach “the augmented reality environment depicts the virtual object amongst elements physically present in the real world environment” as required in claim 1.  However, examiner respectfully disagreed.  It is understood by one of ordinary skill in the art that the term “augmented reality” refers to a technology that enhances a real-world environment as seen by a user with virtual object(s), such as additional information, as overlay, thus allows the user to see both the real-world environment and any virtual object(s) at the same time, as evidenced by Wikipedia (1:12-2:12).  Blanchflower teaches the same technology, where its title cites “Collaborative Augmented Reality”.  Further, in paragraph [0010] of Blanchflower recites, “The augmented reality presentation can include a visual output containing an image or video triggered based on the captured physical target, augmented with additional information (hereinafter referred to as "augmented reality content").  The augmented reality content can include audio data, further video data, further image data, text data, and so forth, that is added to the visual output…An augmented reality presentation can thus be in the form of a multimedia presentation that can include the visual output of the captured physical target in addition to augmented reality content”.  Based on the above rationale(s), Blanchflower teaches the limitation argued above.  As such, the rejection is maintained.


Applicant’s arguments, see pg. 11, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, the rejections of the dependent claims are maintained with the rationale set forth above.

Claim Interpretation
The examiner has interpreted the “machine-readable storage medium” of claim 15 to be excluding transitory signal.  As explicitly recites in ¶ [0515] of the published specification, “term ‘machine-readable medium’ or ‘machine-readable storage medium’ excludes signals per se.”

Claim Objections
Claims 16, 18, 20, and 22-24 are objected to because of the following informalities:  claim 15, which claims 16, 18, 20, and 22-24 each either directly or indirectly depends on, is a media claim (i.e. machine-readable storage medium).  However, each of claims 16, 18, 20, and 22-24 references claim 15 as “the method”.  .  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  claim 20 has been amended to recite “the real world platform”.  However, there is no recitation of a real world platform in claim 15, which the instant claim depends from.  However, there is the recitation of “real world environment” in claim 15.  Based on the fact that the amendment also includes changes of the “augmented reality environment” to “augmented reality platform”, examiner assumed that the change to the real world environment was an unintentional mistake.  Applicant is suggested to amend the recitation of “the real world platform” back to “the real world environment” to overcome this objection.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  claim 24 includes trademarked name (i.e. Lego) in “virtual lego”, which is used to identify or describe a particular material or product (i.e. toy) rather than used as an identification of a source or original of a product, and thus constitute an improper user of the trademarked name.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2, 5, 7, 9-11, 15, 16, 20, 22-24, and 35-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blanchflower et al., (US 20170154242 A1) (hereinafter Blanchflower).

Referring to claim 1, Blanchflower teaches a method to facilitate collaboration in an augmented reality environment through a virtual object (a picture to be painted in augmented reality presentation; ¶ [0029]) that is shareable, the method, comprising: 
identifying a first user and a second user of the augmented reality environment between whom to facilitate the collaboration on the virtual object (“collaborative augmented reality techniques or mechanisms are provided to allow for users at multiple different electronic devices to collaborate with each other with respect to augmented reality presentations presented at each of the electronic devices”; ¶ [0014]); 
rendering a first user view of the augmented reality environment based on a first physical location associated with the first user in the real world environment (“FIG. 1 depicts an example arrangement that includes electronic devices 102 and 104…The electronic devices 102 and 104 can be located in the same room”; ¶ [0014], fig. 1; “As further depicted in FIG. 1, the electronic devices 102 and 104 also include respective cameras 110 and 112.  The cameras 110 and 112 can be used to capture the image or video of a physical target to provide a visual output of the physical electronic device 102 or 104 to present an augmented reality presentation 116 or 118 based on the captured physical target”; ¶ [0017], fig. 1.  The examiner interprets the first user view as the augmented reality presentation 116.); 
rendering a second user view of the augmented reality environment based on a second physical location associated with the second user in the real world environment (“FIG. 1 depicts an example arrangement that includes electronic devices 102 and 104…The electronic devices 102 and 104 can be located in the same room”; ¶ [0014], fig. 1; “As further depicted in FIG. 1, the electronic devices 102 and 104 also include respective cameras 110 and 112.  The cameras 110 and 112 can be used to capture the image or video of a physical target to provide a visual output of the physical target”; ¶ [0016], fig. 1; “the capture of certain physical targets by the respective camera 110 or 112 can trigger the electronic device 102 or 104 to present an augmented reality presentation 116 or 118 based on the captured physical target”; ¶ [0017], fig. 1.  The examiner interprets the second user view as the augmented reality presentation 118.); 
implementing a first edit on the virtual object in the augmented reality environment, made by the first user using the edit function, to generate a first edited version of the virtual object (“In the collaborative augmented reality session, the users at the electronic devices 102 and 104 can make collaborative inputs to the respective augmented reality presentations 116 and 118 that may cause modification of the respective augmented reality presentations”; ¶ [0028]; “if the augmented reality presentations 116 and 118 are part of a collaborative session relating to a canvas on which a picture is to be painted, the collaborative input from a user can include paint brush strokes on the canvas”; ¶ [0029].  The examiner notes that the picture to be painted is performed in a collaborative session; therefore, either the user at the electronic device 102 or 104 is able to make the first strokes.  The examiner interprets the edit function as the act of performing brush strokes where the picture to be painted is edited each time a new stroke is added.); 
wherein, the edit function of the virtual object is accessible by the first user via a first user view of augmented reality environment (“As depicted in FIG. 1, if the augmented reality modification is made to the augmented reality presentation 116 at the electronic device 102 in response to a user input, information regarding the augmented reality modification can be communicated (at 130) to the other electronic device 104”; ¶ [0031], fig. 1.  The examiner notes the paint brush is accessible to the user at electronic device 102 via the augmented reality presentation 116 as the modification is made by the user’s input to the augmented reality presentation 116.); 
causing to be perceptible, the first edited version of the virtual object, to the second user, via a second user view of the augmented reality environment (“if the augmented reality presentations 116 and 118 are part of a collaborative session relating to a canvas on which a picture is to be painted, the collaborative input from a user can include paint brush strokes on the canvas, which are to be reflected in both augmented reality presentations 116 and 118”; ¶ [0029], fig. 1; “As depicted in FIG. 1, if the augmented reality modification is made to the augmented reality presentation 116 at the electronic device 102 in response to a user input, information regarding the augmented reality modification can be communicated (at 130) to the other electronic device 104”; ¶ [0031], fig. 1); 
wherein, the augmented reality environment depicts the virtual object amongst elements physically present in the real world environment (“Generally, an augmented reality presentation can be created in response to capture of an image or video of a real-world physical target”; ¶ [0009]; “The augmented reality presentation can include a visual output containing an image or video triggered based on the captured physical target, augmented with additional information (hereinafter referred to as ‘augmented reality content’)…An augmented reality presentation can thus be in the form of a multimedia presentation that can include the visual output of the captured physical target in addition to augmented reality content”; ¶ [0010]; “the electronic device can capture a canvas, which can trigger an augmented reality presentation to allow paint brushes to be virtually made on the canvas”; ¶ [0012]).  

Referring to claim 2, Blanchflower further teaches the method of claim 1, further comprising: 
implementing a second edit on the virtual object in the augmented reality environment, made by the second user using the edit function, to generate a second edited version of the virtual object; 
wherein, the edit function is accessible by the second user in the second user view of augmented reality environment (“In the collaborative augmented reality session, the users at the electronic devices 102 and 104 can make collaborative inputs to the respective augmented reality presentations 116 and 118 that may cause modification of the respective augmented reality presentations”; ¶ [0028]); 
causing to be perceptible, the second edited version of the virtual object, to one or more of, the first user, via the first user view of the augmented reality environment (“In response to a collaborative input received at a particular electronic device that causes modification of the respective augmented reality presentation, information relating to the modification can be propagated to the other electronic device(s) in the same collaborative augmented reality session to cause the corresponding modification of the augmented reality presentation at the other electronic device(s)”; ¶ [0031]) and a third user, via a third user view of the augmented reality environment.  

Referring to claim 5, Blanchflower further teaches the method of claim 1, further comprising, one or more of:
(i) adjusting or updating the first user view based on changes to the first physical location, or changes in orientation of the first user in the real world environment (“it is possible for a user to move around with the electronic device 102…during the collaborative augmented reality session.  Such movement of the electronic device 102…can be tracked.  The collaborative augmented reality presentation 116…at the respective electronic device 102…that is moving around can change (in perspective, for example) based on the detected pose of the electronic device 102…relative to the captured target”; ¶ [0034]); 
(ii) reorienting depiction of the virtual object in the first user view based on changes to the first physical location, or changes in orientation of the first user in the real world environment; 
(iii) adjusting or updating the second view based on changes to the second physical location or changes in orientation of the second user in the real world environment; 
(iv) reorienting depiction of the first edited version of the virtual object in the second user view based on changes to the second physical location, or changes in orientation of the second user in the real world environment.  

Referring to claim 7, Blanchflower further teaches the method of claim 1, further comprising: 
rendering the first user view and the second user view to include at least some shared elements that are physically present in the real world environment (“the electronic devices 102 and 104 also include respective cameras 110 and 112.  The cameras 110 and 112 can be used to capture the image or video of a physical target to provide a visual output of the physical target.  Both electronic devices 102 and 104 can capture an identical physical target 114”; ¶ [0016], fig. 1; “In the triggered augmented reality presentation, a visual output of the physical target 114…is presented, along with corresponding augmented reality content”; ¶ [0023]);
wherein, the first user view and the second user view are rendered to include at least some shared elements that are physically present in the real world environment responsive to determining that the first user and second user are physically co-located in the real world environment (“The electronic devices 102 and 104 can be located in the same room”; ¶ [0014]; “the electronic devices 102 and 104 also include respective cameras 110 and 112.  The cameras 110 and 112 can be capture the image or video of a physical target to provide a visual output of the physical target.  Both electronic devices 102 and 104 can capture an identical physical target 114”; ¶ [0016], fig. 1); 
wherein, the first user and second user are physically co-located if and when at least part of a field of view of the first user and a field of view of the second user at least partially overlaps (The examiner notes, based on the disclosures in ¶ [0014] and [0016] that both electronic devices 102 and 104 are in the same room capturing the same physical target 114 as discussed above, one of ordinary skill in the art would understand that field of view of electronic devices 102 and 104 at least partially overlap to cover the same physical target 114 in the same room.)  

Referring to claim 9, Blanchflower further teaches the method of claim 1, wherein: 
the virtual object and implementation of the first edit on the virtual object by the first user to generate the first edited version of the virtual object is accessible by the second user through the second user view of the augmented reality environment, if the first user and second user are physically co-located in the real world environment (“The electronic devices 102 and 104 can be located in the same room”; ¶ [0014]; “the electronic devices 102 and 104 also include respective cameras 110 and 112.  The cameras 110 and 112 can be used to capture the image or video of a physical target to provide a visual output of the physical target.  Both electronic devices 102 and 104 can capture an identical physical target 114”; ¶ [0016], fig. 1; “the electronic device can capture a canvas, which can trigger an augmented 
  
Referring to claim 10, Blanchflower further teaches the method of claim 1, further comprising: 
responsive to determining that the first user and the second user are not physically co-located in the real world environment (“the electronic devices 102 and 104 can be remotely located from each other, such as in different locations of a city, different cities of a country, or different locations across the world”; ¶ [0014]), 
rendering the first user view to include first elements that are physically present in the first physical location (“in implementations where the electronic devices 102 and 104 are located remotely from each other, the electronic device 102 can capture the physical target 114”; ¶ [0016], fig. 1; “In the triggered augmented reality presentation, a visual output of the physical target 114…is presented, along with corresponding augmented reality content”; ¶ [0023]); 
rendering the second user view to include second elements that are physically present in the second physical location (“the remotely located electronic device 104 can capture a replica 114-1 of the physical target 114.  For example, if the physical target is a picture on a newspaper or magazine, then the replica 114-1 can be the same picture on another copy of the same newspaper or magazine”; ¶ [0016], fig. 1; “In the triggered augmented reality presentation, a visual output of the…(or replica 114-1) is presented, along with corresponding augmented reality content”; ¶ [0023]); 
wherein the first elements are distinct from the second elements (The examiner notes, based on the disclosures in ¶ [0016] and [0023] discussed above, the physical target 114 and the physical target 114-1 are two physically distinct elements that are physically located in two different locations.); 
wherein, the first edited version of the virtual object is made perceptible in the second user view in response to: 
completion of the implementation of the first edit on the virtual object (“if the augmented reality presentations 116 and 118 are part of a collaborative session relating to a canvas on which a picture is to be painted, the collaborative input from a user can include paint brush strokes on the canvas, which are to be reflected in both augmented reality presentations 116 and 118”; ¶ [0029], fig. 1), or 
detection of a share request of the virtual object with the second user, initiated by the first user.

Referring to claim 11, Blanchflower further teaches the method of claim 1, wherein: 
the virtual object includes a collaborative art project constructed in collaboration by the first user and the second user; 
the virtual object includes, one or more of, a virtual painting (“if the augmented reality presentations 116 and 118 are part of a collaborative session relating , a virtual sculpture, a virtual castle, a virtual snowman.

Regarding claim 35, the instant claim recites the system that performs the steps of the method of claim 1; therefore, the same rationale of rejection is applicable.  However, claim 35 being a system claim, includes the additional elements of a processor and a memory stores instructions couples to the processor.  Blanchflower further teaches the additional elements (“Machine-readable instructions of the augmented reality application 502 or 602 can be loaded for execution on corresponding processor(s) (such as 504 or 604 in FIG. 5 or 6)”; ¶ [0055], figs. 5 and 6; “The storage medium (or storage media) 514 or 608 can be implemented as one or multiple computer-readable or machine-readable storage media… the instructions discussed above can be provided on one computer-readable or machine-readable storage medium”; ¶ [0056], figs. 5 and 6).

Regarding claims 36-39, these claims recite the system that performs the steps of the method of claims 1, 5, 7, and 10 respectively; therefore, the same rationale of rejection is applicable. 

Referring to claim 15, Blanchflower teaches a machine-readable storage medium (“The storage medium (or storage media) 514 or 608 can be implemented as , having stored thereon instructions (“Machine-readable instructions of the augmented reality application 502 or 602”; ¶ [0055], figs. 5 and 6; “the instructions discussed above can be provided on one computer-readable or machine-readable storage medium”; ¶ [0056], figs. 5 and 6), which when executed by a processor (“processor(s) (such as 504 or 604 in FIG. 5 or 6)”; ¶ [0055], figs. 5 and 6), cause the processor to perform a method to provide an educational experience in a real world environment, via an augmented reality platform, the method, comprising: 
deploying a virtual object (a picture to be painted in augmented reality presentation; ¶ [0029]) in the augmented reality platform, the virtual object to facilitate interaction between a first user and a second user of the augmented reality platform (“collaborative augmented reality techniques or mechanisms are provided to allow for users at multiple different electronic devices to collaborate with each other with respect to augmented reality presentations presented at each of the electronic devices”; ¶ [0014]), to engage in the educational experience in the real world environment (Examiner notes phrase “to engage in educational experience” is merely an intended use of the augmented reality environment as claimed; therefore, no patentable weight will be given.  However, even if patentable weight is given, one of ordinary skill in the art would understand the picture painting as disclosed in ¶ [0029] offers an educational experience.); 
wherein, the virtual object is enabled for interaction with or action on, simultaneously by the first user and the second user (“In the collaborative augmented reality session, the users at the electronic devices 102 and 104 can make collaborative inputs to the respective augmented reality presentations 116 and 118 that may cause modification of the respective augmented reality presentations”; ¶ [0028], fig. 1; “if the augmented reality presentations 116 and 118 are part of a collaborative session relating to a canvas on which a picture is to be painted, the collaborative input from a user can include paint brush strokes on the canvas”; ¶ [0029]); 
implementing a first manipulation of the virtual object in the augmented reality platform, the first manipulation being made by the first user via a first user view of the augmented reality platform (“a collaborative input received at a particular electronic device that causes modification of the respective augmented reality presentation”; ¶ [0031]); 
causing to be perceptible, the virtual object and first changes to the virtual object in the implementing of the first manipulation on the virtual object, to the second user, from a second user view of the augmented reality platform (“information relating to the modification can be propagated to the other electronic device(s) in the same collaborative augmented reality session to cause the corresponding modification of the augmented reality presentation at the other electronic device(s)”; ¶ [0031]);
wherein the augmented reality platform depicts the virtual object amongst elements that are physically present in the real world environment (“Generally, an augmented reality presentation can be created in response to capture of an image or video of a real-world physical target”; ¶ [0009]; “The augmented reality presentation can include a visual output containing an image or video triggered based on the captured physical target, augmented with additional information (hereinafter referred to as An augmented reality presentation can thus be in the form of a multimedia presentation that can include the visual output of the captured physical target in addition to augmented reality content”; ¶ [0010]; “the electronic device can capture a canvas, which can trigger an augmented reality presentation to allow paint brushes to be virtually made on the canvas”; ¶ [0012]).

Referring to claim 16, Blanchflower further teaches the method of claim 15, further comprising, one or more of:
(i) causing to be perceptible, the virtual object and the first changes to the virtual object in the implementing of the first manipulation on the virtual object, to a third user, from a third user view of the augmented reality platform; 
(ii) implementing a second manipulation of the virtual object in the augmented reality platform, the second manipulation being made by the second user via the second user view of augmented reality platform (“In the collaborative augmented reality session, the users at the electronic devices 102 and 104 can make collaborative inputs to the respective augmented reality presentations 116 and 118 that may cause modification of the respective augmented reality presentations”; ¶ [0028]; “the collaborative input from a user can include paint brush strokes on the canvas, which are to be reflected in both augmented reality presentations 116 and 118”; ¶ [0029]); 
(iii) implementing a second manipulation of the virtual object in the augmented reality platform, the second manipulation being made by the second user via the second user view of augmented reality platform, and causing to be perceptible, the implementing of the second manipulation on the virtual object, by the first user, via the first user view of the augmented reality platform.  

Referring to claim 20, Blanchflower further teaches the method of claim 15, further comprising: 
rendering the first user view and the second user view to include at least some shared elements of the real world platform (“the electronic devices 102 and 104 also include respective cameras 110 and 112.  The cameras 110 and 112 can be used to capture the image or video of a physical target to provide a visual output of the physical target.  Both electronic devices 102 and 104 can capture an identical physical target 114”; ¶ [0016], fig. 1; “In the triggered augmented reality presentation, a visual output of the physical target 114…is presented, along with corresponding augmented reality content”; ¶ [0023]); 
wherein, the first user view and the second user view are rendered to include at least some shared elements that are physically present in the real world environment responsive to determining that the first user and second user are physically co-located in the real world platform (“The electronic devices 102 and 104 can be located in the same room”; ¶ [0014]; “the electronic devices 102 and 104 also include respective cameras 110 and 112.  The cameras 110 and 112 can be used to capture the image or video of a physical target to provide a visual output of the physical target.  Both electronic devices 102 and 104 can capture an identical physical target 114”; ¶ [0016], fig. 1).  

claim 22, Blanchflower further teaches the method of claim 15, further comprising: 
responsive to determining that the first user and the second user are not physically co-located in the real world environment, performing, one or more of:
(i) rendering the first user view of the augmented reality platform based on a first physical location associated with the first user in the real world environment, the first user view including first elements that are physically present in the first physical location (“the electronic devices 102 and 104 can be remotely located from each other, such as in different locations of a city, different cities of a country, or different locations across the world”; ¶ [0014]; “in implementations where the electronic devices 102 and 104 are located remotely from each other, the electronic device 102 can capture the physical target 114”; ¶ [0016], fig. 1; “In the triggered augmented reality presentation, a visual output of the physical target 114…is presented”; ¶ [0023]), and rendering the virtual object in the first user view among the first elements (“In the triggered augmented reality presentation, a visual output of the physical target 114…is presented, along with corresponding augmented reality content”; ¶ [0023]);
(ii) adjusting a first perspective of the virtual object in the first user view based on changes in position or orientation of the first user in the first location.  

Referring to claim 23, Blanchflower further teaches the method of claim 22, further comprising, one or more of:
(i) rendering the second user view of the augmented reality platform based on a second physical location associated with the second user in the real world environment, the second user view including second elements that are physically present in the second physical location (“the remotely located electronic device 104 can capture a replica 114-1 of the physical target 114.  For example, if the physical target is a picture on a newspaper or magazine, then the replica 114-1 can be the same picture on another copy of the same newspaper or magazine”; ¶ [0016], fig. 1; “In the triggered augmented reality presentation, a visual output of the…(or replica 114-1) is presented”; ¶ [0023]) and the first elements being distinct from the second elements (Examiner notes, based on the disclosures in ¶ [0016] and [0023] discussed above, the physical target 114 and the physical target 114-1 are two physically distinct elements that are physically located in two different locations.), and rendering the virtual object in the second user view among the second elements (“In the triggered augmented reality presentation, a visual output of the…(or replica 114-1) is presented, along with corresponding augmented reality content”; ¶ [0023]); 
(ii) adjusting a second perspective of the virtual object in the second user view based on changes in position or orientation of the second user in the second location. 

Referring to claim 24, Blanchflower further teaches the method of claim 15, wherein: 
the virtual object represents, one or more of, a virtual text book, a virtual novel, a virtual pen, a virtual note pad, a virtual blackboard, a blueprint, a virtual painting (“if the augmented reality presentations 116 and 118 are part of a collaborative session relating to a canvas on which a picture is to be painted, the collaborative input from a user can include paint brush strokes on the canvas, which are to be reflected in both augmented reality presentations 116 and 118”; ¶ [0029]), a virtual sculpture, a virtual puzzle, a virtual crossword puzzle, a virtual marker, a virtual exam, a virtual exam problem, a virtual home work, a virtual homework problem, a virtual circuit board, a virtual telescope, a virtual instrument, virtual lego, virtual building blocks.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower as applied to claim 1 above, and in view of Newman, (US 20150123966 A1) (hereinafter Newman).

Referring to claim 12, Blanchflower teaches a collaborative augmented reality session that includes a plurality of users, where the collaborative augmented reality session can be a multi-user painting session.  However, Blanchflower does not explicitly teach the collaborative augmented reality environment being a learning environment wherein, the virtual object facilitates learning by the first user and teaching by the second user or learning by the first user and learning by the second user.
Newman teaches a learning environment wherein, the virtual object facilitates learning by the first user and teaching by the second user or learning by the first user and learning by the second user (“In some applications such as learning applications there may be a need for one person (e.g. teacher) to mark or point at or write on or draw on a certain location of an object in the image displayed on his/her mobile device's screen, and to disseminate that marking or pointing or writing or drawing to one or many other mobile devices (e.g. pupils).  The pupils' mobile devices may display on their screen a virtual reality or augmented reality object identical to the object displayed on the teacher's screen…The marking or pointing or writing or drawing that the user (e.g. teacher) makes on the object displayed on his/her mobile device's screen may be reproduced on the other user (e.g. child's) mobile device screen at the same 3D point on the object regardless of the position of the object or the pupil's point of view”; ¶ [0109]).
Blanchflower and Newman are analogous art to the claimed invention because they are concerning with providing a user interface for interacting in an augmented reality environment (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Blanchflower and Newman before them to substitute the augmented reality teaching environment as taught by Newman for a collaborative augmented reality environment of Blanchflower.  Because both Blanchflower and Newman teach methods of providing augmented reality session .


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower as applied to claim 15 above, and in view of Pahud et al., (US 20180365897 A1) (hereinafter Pahud).

Referring to claim 18, Blanchflower further teaches the method of claim 15, further comprising: 
implementing a second manipulation of the virtual object, the second manipulation being made by the second user via the second user view of the augmented reality platform (“In the collaborative augmented reality session, the users at the electronic devices 102 and 104 can make collaborative inputs to the respective augmented reality presentations 116 and 118 that may cause modification of the respective augmented reality presentations”; ¶ [0028]; “the collaborative input from a user can include paint brush strokes on the canvas, which are to be reflected in both augmented reality presentations 116 and 118”; ¶ [0029]); 
…causing to be…perceptible, to the first user and the second user, second changes to the virtual object in the implementing the second manipulation and the first changes to the virtual object in the implementing of the first manipulation (“when a modification is made of the augmented reality presentation 118 at the electronic device 104 based on user input, information regarding the augmented reality modification can be communicated (at 132) from the electronic device 104 to the electronic device 102 to cause the corresponding modification to be made to the augmented reality presentation 116 at the electronic device 102”; ¶ [0032], fig. 1); 
further causing to be simultaneously perceptible, to the first user, second user and the third user, the second changes to the virtual object in the implementing the second manipulation and the first changes to the virtual object in the implementing of the first manipulation, via the third user view of the augmented reality platform (“Although just two electronic devices are depicted in FIG. 1, it is noted that in alternative implementations, more than two electronic devices can be employed”; ¶ [0014]; “In response to a collaborative input received at a particular electronic device that causes modification of the respective augmented reality presentation, information relating to the modification can be propagated to the other electronic device(s) in the same collaborative augmented reality session to cause the corresponding modification of the augmented reality presentation at the other electronic device(s)”; ¶ [0031].  The examiner notes based on the disclosures in ¶ [0014] and [0031], one can conclude that more than two (e.g. three) users can participate in the same collaborative augmented reality session, where modification made through one augmented reality presentation is propagated to all other augmented reality presentations of the collaborative augmented reality session, including the third user.)  
simultaneously in time, and the modifications are simultaneously perceptible.
	Pahud teaches manipulation made by each of the users are implemented simultaneously in time, and the manipulation are simultaneously perceptible (“In some embodiments the first user and the second user can collaborate in the AR environment and simultaneously view the virtual environment 305' and manipulate the virtual objects 342', 344' therein”; ¶ [0046], fig. 3D).
Blanchflower and Pahud are analogous art to the claimed invention because they are concerning with providing a user interface for interacting in an augmented reality environment (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Blanchflower and Pahud before them to modify the collaborative augmented reality environment of Blanchflower to incorporate the function of allowing simultaneous manipulation of object in the augmented reality environment by a plurality of users as taught by Pahud.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Pahud (¶ [0046], fig. 3D), because the function of allowing simultaneous manipulation of object in the augmented reality environment by a plurality of users does not depend on the collaborative augmented reality painting session.  That is the function of allowing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20090300122 (Freer) – discloses a system that provides augmented reality messaging platform, that allows interaction between one or more devices to communicate using the augmented reality messaging platform.
US 20180330542 (Bharti) – discloses a process of providing a collaborative environment in constructing an augmented reality model.
US 20130293468 (Perez) – discloses a method, system, and device that present an augmented reality collaboration environment.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142